                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
          vs.                          )       Case No. 4:18 CR 139 RWS
                                       )
WILLIAM DOUGLAS HANING,                )
                                       )
                Defendant.             )

                             MEMORANDUM AND ORDER

      This matter is before the Court on defendant’s motions for orders expunging

and releasing lis pendens. [32 and 33]. The Court re-referred this matter to

United States Magistrate Judge Nannette A. Baker for a report and recommendation

on all dispositive matters pursuant to 28 U.S.C. ' 636(b) because the property at

issue was foreclosed upon and is now owned by the mortgagee bank. For this

reason, the plaintiff argued the motions were moot. After supplemental briefing

and a hearing on the issue of mootness, on October 26, 2018, Judge Baker filed her

Report and Recommendation that defendant’s motions for orders expunging and

releasing lis pendens be denied as moot. [69].

      Defendant filed objections to the Report and Recommendation [70], and this

Court has conducted a de novo review of all matters relative to defendant’s motions

                                           1
and objections. After careful consideration, I will adopt and sustain Judge Baker’s

thorough Report and Recommendation in its entirety and deny the motions as moot.

 I agree with Judge Baker’s analysis that defendant has not met his burden of

showing that there is an actual case or controversy before the Court in the absence

of defendant’s ownership interest in the property.

        Accordingly,

        IT IS HEREBY ORDERED that the Report and Recommendation filed on

October 26, 2018 [69] is adopted and sustained in its entirety.

        IT IS FURTHER ORDERED that defendant’s objections to the Report and

Recommendation [70] are overruled.

        IT IS FURTHER ORDERED that defendant’s Motion for Court Order

Releasing Lis Pendens [32] and Motion to Expunge Lis Pendens [33] are denied as

moot.




                                 __________________________________
                                 RODNEY W. SIPPEL
                                 UNITED STATES DISTRICT JUDGE


Dated this 13th day of November, 2018.


                                          2
